t c memo united_states tax_court darryl l jones petitioner v commissioner of internal revenue respondent tarri m harrold-jones petitioner v commissioner of internal revenue respondent docket nos filed date janet l bolvin for petitioners melanie e senick for respondent memorandum findings_of_fact and opinion goeke judge mrs harrold-jones provided services to mr jones’ law office petitioners elected to file separate form sec_1040 individual_income_tax_return and both reported their activities as if mrs harrold-jones had been an independent_contractor respondent issued mr jones a notice_of_determination of worker classification reclassifying mrs harrold-jones as an employee of the law office respondent also issued petitioners separate notices of deficiency regarding their and returns in the notices respondent asserted that petitioners had underreported their and income claimed unsubstantiated net_operating_loss carryforwards nols and improperly claimed various deductions after concessions the issues for decision are the parties agree that on his schedule c profit or loss from business mr jones understated his gross_receipts by a total of dollar_figure petitioners concede that mr jones underreported his schedule c gross_receipts by at least dollar_figure and failed to report on his return offsetting gambling winnings and losses petitioners concede that on his return mr jones improperly claimed the following deductions the standard_deduction depreciation expenses of dollar_figure and car and truck expenses of dollar_figure petitioners concede that on his return mr jones improperly claimed depreciation expenses of dollar_figure car and truck expenses of dollar_figure and office expenses of dollar_figure respondent concedes that mr jones was entitled to deduct dollar_figure of contract labor expenses on his return and dollar_figure of rent expense on his return amounts his notice_of_deficiency disallowed petitioners concede that on mrs harrold-jones’ return she improperly claimed a dollar_figure nol carryforward deduction they also concede that on her and returns she failed to report offsetting gambling winnings and losses finally petitioners agree with respondent’s adjustments to mrs harrold- jones’ and schedules e supplemental income and loss respondent concedes that he included a nontaxable deposit of dollar_figure in his calculation of mrs harrold-jones’ taxable bank_deposits whether respondent properly reclassified mrs harrold-jones as an employee of the law office we hold that he did not whether mr jones omitted from schedule c of his return dollar_figure of gross_receipts we hold that he did not whether mr jones improperly claimed a dollar_figure nol carryforward deduction on his return we hold that he did whether mr jones improperly claimed a deduction for dollar_figure of contract labor expenses on schedule c of his return we hold that he did but that he is entitled to claim additional deductions to the extent mrs harrold-jones’ unreported income is attributable to payments from him whether mrs harrold-jones underreported her and income we hold that she did whether mrs harrold-jones improperly claimed various deductions on schedule c of her and returns we hold that she did and whether petitioners are liable for accuracy-related_penalties under sec_6662 we hold that they are not unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found petitioners resided in alaska when they filed their petitions we have consolidated their cases for trial briefing and decision mr jones is the owner of the law offices of darryl l jones law office mrs harrold-jones owns and operates a company called tarri’s business services during the years in question mrs harrold-jones performed services for the law office and also leased it commercial office space and business equipment petitioners each filed form sec_1040 for and on which they elected married_filing_separately status i respondent’s worker classification determination mr jones received a notice_of_determination of worker classification dated date informing him that respondent had determined that mrs harrold- jones was an employee during taxable years and petitioners’ returns for those years indicated that they believed mrs harrold-jones was an independent_contractor mr jones reported her payments as contract labor and rent expenses on his schedule c and mrs harrold-jones reported them as gross_receipts on her schedule c mrs harrold-jones paid self-employment_tax and mr jones paid no payroll_taxes for her on the basis of the determination respondent sought payroll_taxes from mr jones disallowed a deduction mrs harrold-jones had claimed for self- employment_taxes and reclassified as wages income mrs harrold-jones had reported on her schedules c mr jones did not file a petition with the tax_court contesting the determination mr jones regularly hires extra workers to help him manage his caseload and in he enlisted mrs harrold-jones to work on two of his largest cases petitioners were concerned that working together might damage their marital relationship so they carefully arranged their business relationship to give mrs harrold-jones as much freedom as possible mrs harrold-jones did not work at the law office she worked from petitioners’ home which was about miles away mr jones told mrs harrold-jones what he needed her to do but he allowed her to accomplish her tasks in her own time and in her own way petitioners agreed that mr jones could discharge mrs harrold-jones if the arrangement became unproductive one of the cases on which mrs harrold-jones worked involved a protracted criminal investigation against mr jones’ client the client had an eccentric personality but got along well with mrs harrold-jones so mr jones appointed her to review documents with the client and keep her calm and focused mrs harrold-jones also performed basic legal research for the law office she did not receive regular wages her cases settled in and and she received a percentage of the fees mr jones collected in addition to the paralegal services mrs harrold-jones provided she also kept track of the law office’s business receipts whenever a member of the office staff received payment from a client that person would fax a copy of the check or cash to mrs harrold-jones who would make a record of the receipt mr jones did not pay her for these services this was simply part of her role as keeper of the family finances ii respondent’s income_tax deficiency determinations petitioners received separate notices of deficiency also dated date concerning their and returns respondent determined that mr jones had underreported his income and had improperly claimed a number of deductions on his and returns respondent determined that mrs harrold-jones had underreported her and income and had claimed various improper deductions on her and schedules c and e respondent also determined that mr jones and mrs harrold-jones were liable for accuracy-related_penalties under sec_6662 a petitioners’ bookkeeping and tax reporting procedures before we address the determinations in the notices of deficiency we will briefly describe petitioners’ bookkeeping and tax reporting procedures during the years in issue mr jones maintained a receipt book at his office in which he recorded client payments he also kept a handwritten check register on which he recorded and classified his expenditures all of the income mrs harrold-jones reported on her returns for the years in issue was from the law office she used a computer_program to track and categorize her expenses darlene dotzler a certified_public_accountant with more than years of experience prepared petitioners’ returns for the years in issue petitioners gave ms dotzler their records about two weeks before the filing deadlines for both years she calculated the law office’s total receipts from mr jones’ receipt books and his bank statements she also prepared the forms 1099-misc miscellaneous income the law office distributed to its contract workers including mrs harrold- jones ms dotzler reported as total receipts for tarri’s business services the amounts reflected on mrs harrold-jones’ forms 1099-misc from the law office ms dotzler identified deductible expenses by reviewing petitioners’ bank statements mr jones’ handwritten check register and mrs harrold-jones’ computer-generated expense report when ms dotzler had completed the returns she reviewed them with petitioners for reasonableness we now turn our attention to the disputed entries on petitioners’ returns b mr jones’ schedule c gross_receipts mr jones reported gross_receipts of dollar_figure on his schedule c respondent determined that mr jones should have reported dollar_figure respondent arrived at this total by reviewing mr jones’ bank statements and a report ms dotzler had prepared summarizing his receipt book entries respondent identified taxable deposits and transfers to mr jones’ bank account totaling dollar_figure respondent also found that mr jones had recorded dollar_figure of client payments in his receipt book for respondent added the totals from these sources to calculate mr jones’ gross_receipts during the years in issue mr jones did not deposit client payments as he received them he made deposits only when the law office needed money for expenses consequently respondent could not match the payments mr jones recorded in his receipt book with the deposits reflected on the law office’s bank mr jones did not record credit card receipts in the books but ms dotzler included them on his return statements respondent concluded that mr jones’ deposits represented additional receipts not recorded in the receipt book mr jones concedes that he should have reported total receipts of dollar_figure on his schedule c the additional dollar_figure respondent calculated remains in dispute c mr jones’ nol carryforward respondent disallowed a dollar_figure nol deduction mr jones claimed on his return during respondent’s examination mr jones produced copies of his tax returns from to except for those from and and a schedule his accountant had prepared detailing the nols the law office had generated and used in each of those years the schedule indicates that the law office generated the disputed nols in taxable years and d mr jones’ contract labor expense deduction mr jones reported contract labor expenses of dollar_figure on his schedule c for the law office respondent initially determined that mr jones had incurred and paid contract labor expenses of only dollar_figure in respondent has since conceded that mr jones was entitled to an additional dollar_figure the parties also now agree that mr jones erroneously included in contract labor expenses rental payments he made to mrs harrold-jones totaling dollar_figure excluding the misclassified rental expenses dollar_figure of the contract labor expenses remain in dispute e mrs harrold-jones’ and schedule c gross_receipts on her return mrs harrold-jones reported income of dollar_figure dollar_figure on schedule c and dollar_figure on schedule e during the examination respondent’s revenue_agent reviewed mrs harrold-jones’ bank statements and determined she had made taxable deposits of dollar_figure in petitioners have prepared a schedule detailing mrs harrold-jones’ deposits the schedule is ambiguous about which deposits were taxable respondent interprets the schedule to reflect dollar_figure in taxable deposits and has consequently adopted that total as the amount mrs harrold-jones should have reported instead of the dollar_figure the revenue_agent calculated on her return mrs harrold-jones reported income of dollar_figure dollar_figure on schedule c and dollar_figure on schedule e respondent reviewed mrs harrold-jones’ bank statements and determined she had made taxable deposits of dollar_figure in f mrs harrold-jones’ home sale at trial mrs harrold-jones testified that she sold a house in and deposited about dollar_figure of the proceeds into her business account her return does not include any information concerning the sale respondent’s revenue_agent noted the deposits in her bank_deposits analysis and classified them as nontaxable on the basis of mrs harrold-jones’ testimony respondent now contends that on her return she failed to report capital_gain from the sale g mrs harrold-jones’ miscellaneous_expense_deductions mrs harrold-jones failed to provide documentation for a number of deductions she claimed on her and schedules c and respondent consequently disallowed them the table below summarizes the deductions respondent disallowed deduction supplies expense office expense insurance expense depreciation expense car and truck expense other expense utility expense dollar_figure big_number big_number big_number --- big_number big_number dollar_figure big_number big_number big_number --- big_number petitioners timely filed petitions contesting the determinations in their notices of deficiency opinion i mrs harrold-jones’ employment status a jurisdiction the parties have stipulated that mr jones did not timely file a petition challenging respondent’s determination that mrs harrold-jones was an employee accordingly we will not disturb respondent’s assessment of the additions to employment_tax he asserted in the notice_of_determination of worker classification mrs harrold-jones disputed respondent’s worker classification determination in the petition she filed in response to her notice_of_deficiency we have regularly allowed taxpayers in income_tax deficiency proceedings to challenge a change in their worker classification when the change caused any portion of their deficiency see eg weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir respondent’s determination that mrs harrold-jones was an employee of the law office resulted in his disallowance of her self-employment_tax deduction which contributed to her income_tax deficiencies accordingly we will review respondent’s worker classification determination b burden_of_proof we presume that a worker classification determination made by the commissioner is correct but a taxpayer may rebut that presumption by demonstrating by a preponderance_of_the_evidence that the determination was erroneous rule a 290_us_111 77_f3d_236 8th cir applying this standard to a worker classification determination c common_law test whether an individual performing services for a principal is an employee rather than an independent_contractor is a factual question to which common_law principles apply weber v commissioner t c pincite see sec_3121 sec_3306 in evaluating the relationship between the principal and the worker we consider the degree of control the principal exercised over the details of the work which party invested in the facilities the worker used the worker’s opportunity for profit or loss whether the principal could have discharged the worker whether the work was part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating 117_tc_263 weber v commissioner t c pincite we consider all facts and circumstances no one factor dictates the outcome ewens miller inc v commissioner t c pincite d analysi sec_1 degree of control the principal’s degree of control_over the details of the agent’s work is the most important factor in determining whether an employment relationship exists see 538_us_440 weber v commissioner t c pincite in an employer-employee relationship the principal must have the right to control not only the result of the employee’s work but also the means and method used to accomplish that result 63_tc_621 the degree of control necessary to find employee status varies according to the nature of the services provided weber v commissioner t c pincite when the nature of the work is more independent a lesser degree of control by the principal may still result in a finding of an employer-employee relationship robinson v commissioner tcmemo_2011_99 aff’d 487_fedappx_751 3d cir mr jones did not control the details of mrs harrold-jones’ work he told her what he needed done and she was free to decide how to accomplish it mrs harrold-jones’ most important responsibility was keeping an important client calm in the face of a lengthy criminal investigation the client was eccentric but got along well with mrs harrold-jones so mr jones trusted her to interact with the client and review documents with her mr jones cared only about the client’s satisfaction and did not control how mrs harrold-jones achieved it these facts suggest that mrs harrold-jones was an independent_contractor investment in facilities the fact that a worker provides his or her own facilities generally indicates independent_contractor status ewens miller inc v commissioner t c pincite mrs harrold-jones worked from her home_office and the law office did not pay any of her expenses this suggests mrs harrold-jones was an independent_contractor opportunity for profit or loss when workers have no opportunities for profit or loss they are more like employees than independent contractors see d r fin servs inc v commissioner tcmemo_2011_252 mrs harrold-jones did not receive regular wages and received payment only after the cases she worked on had settled the payments she received depended on the amounts of the settlements in her cases and she conceivably could have received nothing for her efforts thus she risked loss and her profits were linked to her performance these facts suggest mrs harrold-jones was an independent_contractor right to discharge petitioners admit that mr jones had the right to discharge mrs harrold- jones this suggests she was an employee regular business when an agent performs her work in the ordinary course of a principal’s business the agent appears to be more like an employee than an independent_contractor id mrs harrold-jones primarily worked on two cases for the law office she reviewed documents with clients and performed general legal research these activities were part of the regular business of the law office these facts suggest mrs harrold-jones was an employee permanency of the relationship a transitory work relationship may indicate independent_contractor status ewens miller inc v commissioner t c pincite mrs harrold-jones worked for the law office only while the two cases mr jones assigned her were ongoing she has not worked for the law office since the cases settled although she worked for the law office for five or six years her tenure was dependent on the continuation of her cases and could have ended at any time her tenure was lengthy but by no means permanent these facts suggest that she was an independent_contractor relationship the parties thought they created the law office treated mrs harrold-jones as an independent_contractor and she considered herself an independent_contractor the law office issued her forms 1099-misc and she paid self-employment_tax during the years in issue the record reflects that neither mr jones nor mrs harrold-jones thought mrs harrold-jones was an employee this suggests she was an independent_contractor conclusion after considering the record and weighing all of the factors we conclude that mrs harrold-jones was an independent_contractor during the years in issue although some of the relevant factors suggest mrs harrold-jones was an employee on balance the record indicates that she was an independent_contractor mr jones did not control the details of mrs harrold-jones’ work she worked from home and he did not supervise her although she ultimately worked for the law firm for several years her service depended on the length of her cases and could have ended at any time without payment if the cases had not settled favorably finally petitioners did not believe they were creating an employment relationship and took pains to avoid such a relationship we think these factors sufficiently establish that mrs harrold-jones was an independent_contractor and we hold accordingly ii petitioners’ income_tax deficiencies a burden_of_proof in these cases we address respondent’s determinations that petitioners failed to report income and improperly claimed deductions the burden_of_proof analysis is slightly different for each of these issues unreported income taxpayers are required to maintain sufficient records to enable the commissioner to establish the amount of their taxable_income sec_6001 sec_1_6001-1 and b income_tax regs if such records are lacking the commissioner may reconstruct the taxpayers’ income by any method that is reasonable under the circumstances 92_tc_661 we presume the commissioner’s determination is correct when it is based upon a reasonable method olsen v commissioner tcmemo_1982_697 respondent used the bank_deposits method to reconstruct petitioners’ income that method is well established and was reasonable under the circumstances petitioners bear the burden of proving that the deposits respondent has identified do not represent unreported income 96_tc_858 aff’d 959_f2d_16 2d cir in calculating mr jones’ unreported income respondent added to mr jones’ bank_deposits receipts mr jones had recorded in his receipt books as we discuss below this was not reasonable and we do not presume respondent’s estimate is correct to the extent it resulted from the inclusion of these additional receipts consequently respondent bears the burden of proving that the amounts from mr jones’ receipt books represent unreported income in excess of mr jones’ bank deposit totals business_expense deductions sec_162 allows taxpayers to claim deductions for ordinary and necessary business_expenses such deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to them rule a 503_us_79 b mr jones’ deficiencie sec_1 mr jones’ gross_receipts respondent reviewed mr jones’ records and determined that he underreported his gross_receipts by dollar_figure mr jones concedes that he underreported his receipts by dollar_figure we must resolve the dispute concerning the remaining dollar_figure respondent prepared a bank_deposits analysis indicating mr jones had made taxable deposits of dollar_figure mr jones produced a summary of his receipt book indicating that he had received dollar_figure in client payments during respondent tried to trace the payments in the receipt book to mr jones’ bank statements but could not he concluded that the deposits were completely independent of the payments in the receipt book and consequently added the totals together mr jones testified that some overlap existed between the bank_deposits and the payments he recorded in his receipt book he claims that respondent could not trace the payments to his bank statements because he did not deposit the payments as he received them respondent’s revenue_agent admitted that if the bank statement did not reflect a deposit within five days of the payment_date in the receipt book she concluded that the entries did not correspond mr jones credibly testified that he rarely made deposits within five days of receipt this explains respondent’s inability to reconcile the two sources we believe that respondent’s method caused him to double count some of mr jones’ receipts we find implausible respondent’s conclusion that none of mr jones’ deposits corresponded with any payment he recorded in his receipt book the commissioner is entitled to a presumption of correctness when he reconstructs a taxpayer’s income using any reasonable method olsen v commissioner tcmemo_1982_697 emphasis added respondent’s method was reasonable only to the extent it involved reviewing mr jones’ bank records adding mr jones’ receipt book total to his bank deposit total was not reasonable accordingly we do not presume respondent’s calculation was correct to the extent it exceeded mr jones’ taxable bank_deposits respondent has not produced sufficient evidence proving mr jones received and failed to report the additional payments in question accordingly we hold that mr jones did not underreport his gross_receipts by the dollar_figure remaining in dispute mr jones’ nol deduction sec_172 permits taxpayers to deduct their nols nols result when taxpayers’ allowable deductions exceed their gross_income sec_172 taxpayers may carry an nol back to each of the taxable years preceding the taxable_year of the loss or carry it forward over each of the taxable years following the taxable_year of the loss sec_172 taxpayers may elect to waive the two-year carryback period sec_172 on his return mr jones deducted nols he claims he generated in and mr jones elected to waive the carryback period for each of those years respondent disallowed the deduction to prevail petitioners must prove that mr jones suffered nols in the relevant years and that those nols were not absorbed in the years preceding to carry that burden petitioners must introduce convincing evidence not only of mr jones’ nols for the relevant years but also of his taxable_income for the other years carry years in the period beginning with and ending with see eg leitgen v commissioner tcmemo_1981_525 aff’d without published opinion 691_f2d_504 8th cir mr jones has produced two forms of documentary_evidence concerning his nol carryforward first he has presented a schedule detailing the nols he generated and used from second he has furnished all his returns from except those for and mr jones contends that this evidence sufficiently substantiates his entitlement to the nol carryforward he claimed we disagree although the schedule accurately reflects the operating losses mr jones reported on his returns at least for those in the record mr jones has presented little evidence concerning the activity that generated those losses or his income for the carry years his accountant testified that some of the losses resulted from mr jones’ advancing expenses in contingent_fee cases this vague testimony and mr jones’ tax returns alone are insufficient to substantiate the nol deduction see 71_tc_633 owens v commissioner tcmemo_2001_143 accordingly we hold that mr jones was not entitled to claim an nol deduction for taxable_year mr jones’ contract labor expense deduction respondent determined that mr jones claimed an excessive contract labor expense deduction after concessions and excluding expenses misclassified but otherwise deductible expenses of dollar_figure remain in dispute mr jones’ lone evidence concerning his contract labor deduction is a handwritten check register that does not agree with the amount he claimed on his return even if the register agreed with the return amount it could not by itself substantiate his contract labor expenses because it provides only the name of the payee and mr jones’ classification of the expense mr jones has presented no invoices or other evidence to substantiate the business_purpose of the expenses the register reflects respondent’s revenue_agent prepared a schedule detailing the amounts he disallowed petitioners have not offered any evidence substantiating the purpose of the identified payments accordingly we sustain respondent’s disallowance of dollar_figure of mr jones’ contract labor expense deduction c mrs harrold-jones’ deficiencie sec_1 mrs harrold-jones’ and income mrs harrold-jones reported income of dollar_figure and dollar_figure for and respectively respondent’s revenue_agent reviewed her bank statements and determined she should have reported dollar_figure and dollar_figure respectively respondent now argues that an exhibit petitioners prepared for trial represents their admission that mrs harrold-jones should have reported dollar_figure for respondent has presented no evidence of his own supporting the increased amount we find petitioners’ exhibit too ambiguous to represent an admission and consider instead respondent’s initial determination that mrs harrold-jones should have reported income of dollar_figure on her return the exhibit in question is a summary petitioners’ counsel prepared of mrs harrold-jones’ bank_deposits the schedule includes all deposits to each of mrs harrold-jones’ two bank accounts the total for the first account is dollar_figure which appears beside the caption net deposited income petitioners clearly intend this portion of the schedule to reflect that mrs harrold-jones made taxable deposits of dollar_figure to this account the second account’s total dollar_figure appears beside the caption net deposits excluding interest_income this caption does not indicate petitioners believed mrs harrold-jones made taxable deposits of dollar_figure to the second account the caption indicates that the total excludes interest_income but it does not indicate that the other deposits represented taxable_income mrs harrold-jones has had ample opportunity to review the additional taxable deposits respondent identified but she has presented little persuasive evidence that the deposits were nontaxable a dollar_figure check from mr jones represents the most significant deposit petitioners claim is nontaxable in their brief petitioners claim the payment was a christmas gift but at trial mrs jones could not remember the purpose of the deposit despite prompting from her counsel she has identified some other deposits she contends are nontaxable but her argument is based on the payor and the memo line of each check deposited this evidence is insufficient to establish the deposits she made were nontaxable accordingly we sustain respondent’s determination of mrs harrold-jones’ and taxable_income however in keeping with our conclusion that she was not an employee of the law firm we hold that her additional income was self- employment income not wages although respondent determined that some of mrs harrold-jones’ additional taxable receipts were from the law office he did not allow a corresponding increase in mr jones’ schedule c deductions we hold that mr respondent has not asserted additional self-employment_tax associated with mrs harrold-jones’ unreported income jones is entitled to deductions to the extent mrs harrold-jones’ increases in income are attributable to payments from him mrs harrold-jones’ home sale solely on the basis of mrs harrold-jones’ testimony at trial respondent alleged that mrs harrold-jones had sold property and failed to report capital_gain because respondent did not raise this argument until after trial it constitutes a new_matter and he bears the burden of proving facts sufficient to sustain his position see rule a mrs harrold-jones testified that she thought the sale occurred in but was not sure the record is unclear about when mrs harrold-jones sold the home the extent of her gain and whether the gain was taxable respondent has not proved mrs harrold-jones should have reported capital_gain on the home sale for and we accordingly hold for petitioners on this issue mrs harrold-jones’ miscellaneous_expense_deductions respondent’s revenue_agent reviewed a number of schedule c expenses for which mrs harrold-jones claimed deductions mrs harrold-jones produced documentation substantiating only portions of many of the deductions she claimed respondent disallowed the portions of the deductions mrs harrold- jones could not substantiate mrs harrold-jones has provided a list of checks she wrote during but she has presented no evidence demonstrating a business_purpose for any of the payments she has offered expense account detail reports for her deductions but has presented no supporting documents this evidence is insufficient to prove her entitlement to deductions greater than those respondent allowed and we accordingly sustain his decision to disallow them iii penalties a taxpayer may be liable for a penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and taxpayers may avoid accuracy-related_penalties if they can show they had reasonable_cause for their underpayments and that they acted in good_faith sec_6664 sec_1_6664-4 income_tax regs see also 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6662-3 sec_1_6664-4 income_tax regs respondent imposed accuracy-related_penalties on petitioners because he determined their underpayments were attributable to substantial understatements of income_tax or in the alternative negligence petitioners argue that they are not liable for penalties because they had reasonable_cause for their underpayments and acted in good_faith the basis for petitioners’ reasonable_cause defense is their reliance on ms dotzler to prepare their returns when taxpayers rely on the professional judgment of a competent tax adviser to whom they have provided all necessary and relevant information the taxpayers’ behavior may be consistent with ordinary business care and prudence 469_us_241 to establish reasonable_cause via reliance on the advice of a tax adviser taxpayers must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayers provided necessary and accurate information to the adviser and the taxpayers relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioners have established these facts ms dotzler is a certified_public_accountant with more than years of experience her credentials and experience sufficiently justified petitioners reliance on her to prepare their returns petitioners provided ms dotzler with complete and accurate financial records during the years in issue petitioners furnished bank statements expense reports and income records and they were available at all hours to answer questions ms dotzler testified that petitioners provided her with sufficient information with which to prepare their returns she admitted that she made several mistakes that petitioners who lacked tax expertise could not have detected petitioners credibly testified that they relied in good_faith on ms dotzler to prepare their returns petitioners reviewed ms dotzler’s work and failed to recognize errors she made but we do not believe their failure was in bad faith petitioners have successfully established reasonable_cause for their underpayments and accordingly are not liable for accuracy-related_penalties in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
